Colt, J.
The plaintiff proved the conveyance to him by mortgage and sale of the stock in question, and offered evidence tending to show that, before the attachment of it by the defendant, he took possession of the property and the shop where it was, under his title, and thereafter paid the men employed there. These conveyances the defendant alleged to be fraudulent, and produced evidence that there was no change in the appearance of the shop, inside or outside, after the sale, up to the time of the trial, and that the business was carried on apparently by the same persons and in the same manner as before.
In reply, the plaintiff offered to prove that, at a time before the final sale to him, the former owner offered to sell to another party, who applied to him for his consent; and further, that after the defendant’s attachment stock was purchased for the shop by the plaintiff in his own name. We cannot see that the judge erred in rejecting this evidence. If it would, upon the facts disclosed, materially contradict the evidence to which it was offered in reply, it was not so significant in character as to make its rejection good ground for ordering a new trial.

Exceptions overruled.